     Case 2:14-cv-01400-MCE-DMC Document 46 Filed 04/21/20 Page 1 of 1

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL F. BORDEN,                              No. 2:14-CV-01400-MCE-DMC
12                      Plaintiff,
13           v.                                      ORDER
14    GARY SWARTHOUT,
15                      Defendant.
16

17          Defendant’s Motion for Relief From Judgment (ECF No. 40) is DENIED. No

18   further filings will be entertained in this closed account and any such filings will be

19   summarily STRICKEN.

20          IT IS SO ORDERED.

21   Dated: April 21, 2020

22

23

24

25

26
27

28
                                                    1
